245 S.W.3d 255 (2008)
Dwayne J. HUMPHREY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89326.
Missouri Court of Appeals, Eastern District, Division Five.
February 5, 2008.
Edward Scott Thompson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., KATHIANNE KNAUP CRANE, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Dwayne Humphrey ("Movant") appeals from a judgment in the Circuit Court for St. Louis City denying his Rule 29.15 motion *256 for post conviction relief after an evidentiary hearing.[1]
Movant claims two points on appeal. First, Movant contends that the motion court erred in denying his motion because his trial counsel was ineffective for failing to call several three family members as witnesses. Second, Movant claims the motion court erred in denying his motion because his appellate counsel was ineffective for failing to challenge the admissibility of out-of-court statements made by the minor victim under Section 491.075.[2] We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P. (2007) unless otherwise indicated.
[2]  All statutory references are to R.S. Mo.2000 unless otherwise indicated.